DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 28-40 were previously pending and subject to a final office action mailed 04/14/2022. Claim 28 was amended; claim 39 was cancelled, and no claim was added in a reply filed 07/01/2022. Therefore claims 28-38 and 40 are currently pending and subject to the non-final office action below. 
Response to Arguments
Applicant's arguments filed 07/01/2022 in regards to 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that the combination of Anantha in view of Aidasani does not disclose “wherein detecting, via the digital kiosk in the particular location, the predetermined movement of the mobile device comprises detecting, via an optical sensor or a camera of the digital kiosk in the particular location, the predetermined movement of the mobile device” (remarks p. 4-5). Examiner respectfully disagrees. 
The limitation cited above is disclosed by Anantha in paragraph 29 and fig. 3 which disclose “The display need not be a touchscreen display as in the first embodiment. Instead, a (two or three dimensional time-of-flight or structured light) depth camera 106 or optical sensor acts as the sensor in this embodiment. The camera is operable to detect the movement and position of an object, such as a stylus, user's finger, or other object, moving within a field of view 302 in proximity to, and covering the entire surface area of, the display (but not necessarily touching the display) while the user is holding the communication device. In this embodiment, the predetermined event is a specific time-space trajectory of an object tracing a predefined pattern 200 in a space just above the surface of the display. The trajectory can be a simple, unique, randomly-generated pattern shown on the display for the user to follow, or the display screen can be blank and the user will project a trajectory known only to that user using the communication device for the system to compare with predefined trajectories stored in its memory 128”. 
Based on the passage above, a person of ordinary skill in the art would understand that Anantha discloses the limitation above. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 28, 31-32, 34-35, 37 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anantha (US 2013/0076645) in view of Aidasani (US 8,136,724) and Khan (US 2012/0072311) and Christensen (US 2012/0203572).
As per claim 28, Anantha discloses a method, comprising:
 detecting, via a digital kiosk in a particular location, a predetermined movement of a mobile device, wherein detecting, via the digital kiosk in the particular location, the predetermined movement of the mobile device comprises detecting, via an optical sensor or a camera of the digital kiosk in the particular location, the predetermined movement of the mobile device (paragraph 19-20, 29-30, the digital kiosk detects the movement of the mobile device using a camera); 
notifying, via the digital kiosk and a first communication link, a cloud platform regarding the mobile device (paragraph 17, 19-20, 23, the digital kiosk notifies the server regarding the mobile device); 
detecting, via the mobile device, the predetermined movement of the mobile device (paragraph 19-20, 23, 29-30, the mobile device detects its own predetermined movement); 
in response to detecting, via the mobile device, the predetermined movement of the mobile device, sending user information stored on the mobile device and location information to the cloud platform via a second communication link, wherein the second communication link does not include the digital kiosk (paragraph 16, 19-24, 28, after detecting its own predetermined movement, the mobile device sends user information to the server using its own communication link).
However, Anantha does not disclose but Aidasani discloses sending, via a network that includes the cloud platform, media content for display on the digital kiosk (Col. 12:19-34, the server system transmit one or more offers to the individual by way of client).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Anantha in view of Aidasani does not disclose but Khan discloses detecting the mobile device and sending location information (paragraph 38) and causing one or more purchased products to be delivered to the particular location without any manual entry of information on the digital kiosk (paragraph 36-37, the user’s order is automatically prepared and delivered to the user’s location).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Khan in the teaching of Anantha in view of Aidasani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, the Anantha in view of Aidasani and Khan does not disclose but Christensen discloses selectively downloading the media content via the mobile device, wherein the media content comprises a coupon (paragraph 79 and 139, tapping the cellphone to the kiosk allows the cell phone to download coupons from the kiosk). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Christensen in the teaching of Anantha in order to eliminate the need to print coupons (paragraph 79).
 As per claim 31, Anantha does not disclose but Aidasani discloses providing a digital media player system that stores media content for display on the digital kiosk (Col. 12:3-13 and 19-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 32, Anantha does not disclose but Aidasani discloses controlling, via a content management system, which media content stored on the digital media player system is displayed on the digital kiosk (Col. 12:3-13 and 19-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 34, Anantha does not disclose but Aidasani discloses wherein the network comprises a user order data repository (Col. 9:39 to Col. 10:3 and Col. 13:63-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 35, Anantha does not disclose but Aidasani discloses wherein the network comprises a data repository for storing one or both of a deal and an offer (Col. 12:3-13, 9-21 and 13:63-65).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 37, Anantha does not disclose but Aidasani discloses wherein the media content is customized for the user that placed the order (Col. 11:60 to Col. 12:18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 40, Anantha discloses wherein detecting, via the mobile device, the predetermined movement of the mobile device comprises detecting, via an accelerometer of the mobile device, the predetermined movement of the mobile device (paragraph 18 and 22).
Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anantha (US 2013/0076645) in view of Aidasani (US 8,136,724), Khan (US 2012/0072311) and Christensen (US 2012/0203572), as disclosed in the rejection of claim 28, in further view of Tuchman (US 2007/0138268).
As per claim 29, Anantha in view of Aidasani, Khan and Christensen does not explicitly disclose but Tuchman discloses collecting, via the network, cross- user data (paragraph 65-67).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Tuchman in the teaching of Anantha, in order to provide the customer with information and relevant product offers (please see Tuchman 67).
Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anantha (US 2013/0076645) in view of Aidasani (US 8,136,724), Khan (US 2012/0072311) and Christensen (US 2012/0203572), as disclosed in the rejection of claim 28, in further view of Carroll (US 2008/0255901).
As per claim 30, Anantha in view of Aidasani, Khan and Christensen does not explicitly disclose but Carroll discloses wherein the digital kiosk further comprises one or more displays, one or more speakers, and one or more optical sensors (paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Carroll in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anantha (US 2013/0076645) in view of Aidasani (US 8,136,724), Khan (US 2012/0072311) and Christensen (US 2012/0203572), as disclosed in the rejection of claim 28, in further view of Simmons (US 2009/0228325).
As per claim 33, Anantha in view of Aidasani, Khan and Christensen does not disclose but Simmons discloses sending, via the network, an order verification notice to the mobile device (paragraph 21-22, 95 and 160-162).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Simmons in the teaching of Anantha, in order to minimize the mobile customer’s wait time (Simmons, abstract).
Claim(s) 36 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Anantha (US 2013/0076645) in view of Aidasani (US 8,136,724), Khan (US 2012/0072311) and Christensen (US 2012/0203572), as disclosed in the rejection of claim 28, in further view of Dodd (US 2007/0143127).
As per claim 36, Anantha in view of Andasani, Khan and Christensen does not disclose but Dodd discloses wherein the network comprises a loyalty database (paragraph 21 and 32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Dodd in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 38, Anantha does not disclose but Aidasani discloses providing, via the cloud platform, targeted offers or advertisements (Col. 11:60 to Col. 12:18); and retrieving relevant user information (Col. 12:3-8).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Aidasani in the teaching of Anantha, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Anantha in view of Aidasani does not disclose but Khan discloses identifying, via the cloud platform, an order (paragraph 37); verifying, via the cloud platform, the order (paragraph 37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Khan in the teaching of Anantha in view of Aidasani, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Anantha in view of Aidasani and Khan does not explicitly disclose that the relevant user information is from a loyalty database but Dodd discloses the relevant user information from a loyalty database (paragraph 21 and 32). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Dodd in the teaching of Anantha in view of Aidasani and Khan, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628